Case 1:20-cv-15705-RBK-MJS Document 6 Filed 03/19/21 Page 1 of 3 PageID: 31




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 CHARLES ALEX LAWSON,                                 Civil Action No. 20-15705 (RBK) (JS)

                Plaintiff,

        v.                                                   OPINION AND ORDER

 WARDEN RICHARD T. SMITH, et al.,

                Defendants.



       This matter comes before the Court by way of Plaintiff’s civil rights Complaint pursuant

to 42 U.S.C. § 1983. (ECF No. 1.) The Court has screened the Complaint pursuant to 28 U.S.C. §

1915A to determine whether it should be dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks monetary relief from a defendant who

is immune from suit, and concludes, with the following caveats, that dismissal of the entire

Complaint is not warranted at this time. Plaintiff has named the following parties as Defendants

in this matter: (1) Warden Richard T. Smith; (2) Cumberland County Jail; (3) the Freeholders of

Cumberland County; and (4) Deputy Warden Charles Warren.

       First, to the extent Plaintiff seeks his immediate release or a hearing to be released, “such

remedies are not available in a § 1983 suit.” See, e.g., Slaughter v. Christie, No. 15-8327, 2016

WL 6804877, at *2 (D.N.J. Nov. 16, 2016). The Supreme Court has held that when “a state

prisoner is challenging the very fact or duration of his physical imprisonment, and the relief he

seeks is a determination that he is entitled to immediate release or a speedier release from that

imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S.

475, 500 (1973). Accordingly, as Plaintiff can only pursue his requests for release through a
Case 1:20-cv-15705-RBK-MJS Document 6 Filed 03/19/21 Page 2 of 3 PageID: 32




federal habeas petition, the Court will dismiss those requests without prejudice to the filing of such

a petition.

        Next, a county jail, such as the Cumberland County Jail, is “not a person amenable to suit

under § 1983 – the proper entity subject to suit is instead the county which operates the facility.”

E.g., Kelly v. Mercer Cty. Corr. Ctr., No. 19-16004, 2020 WL 6899483, at *2 (D.N.J. Nov. 23,

2020) (citing Harris v. Hudson Cnty. Jail, No. 14-6284, 2015 WL 1607703, at *5 (D.N.J. April 8,

2015)); Nickens v. Mercer Cty. Corr. Ctr., No. 20-14489, 2020 WL 6323417, at *4 (D.N.J. Oct.

27, 2020) (collecting cases).

        Similarly, the County Freeholders “are not separate legal entities from [Cumberland]

County and are therefore not independently subject to suit.” Gibson v. Owens, No. 16-06362, 2018

WL 1509084, at *5 (D.N.J. Mar. 27, 2018) (citing Bermudez v. Essex Cty. D.O.C., No. 12–6035,

2013 WL 1405263, at *5 (D.N.J. Apr. 4, 2013) (listing cases)). Consequently, the Court will

dismiss with prejudice Plaintiff’s claims against the Cumberland County Jail and the Freeholders

of Cumberland County.

        The Court has reviewed the remaining claims and will allow the remainder of the

Complaint to proceed. Accordingly,

        IT IS, on this 15th day of March 2021,

        ORDERED that Plaintiff’s requests for immediate release are DISMISSED WITHOUT

PREJUDICE to the filing of a habeas petition; and it is further

        ORDERED that Plaintiff’s claims against the Cumberland County Jail and the Freeholders

of Cumberland County are DISMISSED WITH PREJUDICE; and it is further

        ORDERED that the remainder of Plaintiff’s Complaint may PROCEED; and it is further




                                                  2
Case 1:20-cv-15705-RBK-MJS Document 6 Filed 03/19/21 Page 3 of 3 PageID: 33




        ORDERED that the Clerk shall mail to Plaintiff a transmittal letter explaining the

procedure for completing United States Marshal (“Marshal”) 285 Forms (“USM-285 Forms”); and

it is further

        ORDERED that once the Marshal receives the USM-285 Form(s) from Plaintiff and the

Marshal so alerts the Clerk, the Clerk shall issue summons in connection with each USM-285

Form that has been submitted by Plaintiff, and the Marshal shall serve summons, the Complaint

and corresponding exhibits, and this Opinion and Order to the address specified on each USM-285

Form, with all costs of service advanced by the United States; and it is further

        ORDERED that the Clerk of the Court shall serve Plaintiff with a copy of this Opinion

and Order via regular U.S. mail.



                                                             s/Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge




                                                 3
